Examiner’s Reasons for Allowance
The prior art of record does not disclose a foldable enclosure with first planar laminate and second planar laminate, the first and second laminates having facing layers with foam in between facing layers, a perimeter structure comprising a first perimeter section with elongate first and second flanges joined to an elongate web surfaces at junctions and spaced, and a second perimeter section with third and fourth flanges joined to a second web surface at a third and fourth junction, the third and fourth flange surfaces spaced by a second distance, the first and second, and third and fourth elongate flange surfaces generally forming a C-channel, the first perimeter section secured to the first edge of the first laminate with the first distance spacing apart first and second elongate flange surfaces to receive the edge of the layer of foam of the first planar laminate, and the second perimeter section the same with the third and fourth elongate flange surfaces, the first perimeter section having hinge knuckles proximate to the first junction and a second series of hinge knuckles proximate to the second junction, the second perimeter section being the same but with the third and fourth series of hinge knuckles, cylindrical rods in the and joining intermeshed knuckles of the first, second, third and fourth series of hinge knuckles, and the second series of hinge knuckles and the fourth series of hinge knuckles receiving, when intermeshed form a rigid I-beam between first and second perimeter sections, the I-beam comprising the first perimeter section and the second perimeter section.



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571)272-6846. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633